[Cite as Kalski v. Bartimole, 2020-Ohio-4137.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

HELEN JEAN KALSKI,                                :

                 Plaintiff-Appellant,             :
                                                           No. 108995
                 v.                               :

TODD W. BARTIMOLE, ET AL.,                        :

                 Defendants-Appellees.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: August 20, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-911658


                                            Appearances:

                 Helen Jean Kalski, pro se.

                 Dave Yost, Attorney General, and Casey P. O’Brien,
                 Attorney General Special Counsel, for appellee Ohio
                 Attorney General Collections Enforcement Section.

                 Reminger Co., L.P.A., Andrew J. Dorman, and Aaren R.
                 Host, for appellee Todd W. Bartimole.
RAYMOND C. HEADEN, J.:

               Plaintiff-appellant Helen Jean Kalski (“Kalski”) brings this appeal

challenging the trial court’s orders (1) granting defendant-appellee Todd W.

Bartimole’s (“Bartimole”) Civ.R. 12(C) motion for judgment on the pleadings

(“motion for judgment”) and thereby dismissing Kalski’s complaint against both

Bartimole and defendant-appellee The Ohio Attorney General, Collections

Enforcement Division (“Attorney General”), and (2) denying Kalski’s motion for a

more definite statement or, alternatively, a motion to strike Bartimole’s answer as

moot due to the trial court’s granting Bartimole’s motion for judgment. For the

reasons that follow, we affirm in part, reverse in part, and remand.

I.   Factual and Procedural History

               This matter stems from Kalski filing a legal malpractice complaint

against Bartimole on February 25, 2019.

               Under     Bartimole’s    legal   representation,    Kalski    executed    a

Modification and Restatement of the Trust Agreement of Helen Jean Kalski on

July 14, 2010.1 At that time, Kalski was married to Irvin who subsequently died on

December 25, 2010. Bartimole contacted Kalski again on October 9, 2014, to review

her estate planning. The parties did not subsequently meet or discuss Kalski’s estate

planning until August 3, 2016.




       1Kalski claims she and Irvin Kalski (“Irvin”) retained Bartimole’s services in 2008,
but no documentation has been provided to verify that allegation nor is this pertinent to
the issues before this court.
               On August 3, 2016, Bartimole held an estate planning meeting with

Kalski, Kalski’s children, and her accountant. Kalski proposes the purpose of the

meeting was to establish an irrevocable trust whereas Bartimole states the parties

were to evaluate any necessary modifications to Kalski’s estate planning. At this

meeting, the parties discussed several items, including that the country of Germany

allegedly reimburses home health care costs to Holocaust survivors. In prior estate-

planning discussions, Bartimole did not advise Kalski and Irvin, a Holocaust

survivor, that Germany could pay these costs. Bartimole conceded at the August 3,

2016 meeting that he was unfamiliar with Germany making reparations to

Holocaust survivors through the payment of home health care costs. Bartimole also

discussed the creation of an irrevocable trust for Kalski.

               Bartimole forwarded a letter to Kalski on August 4, 2016, that

summarized Kalski’s estate planning and voiced concern that Kalski’s son, Steven

Kalski (“Steven”), was influencing Kalski’s preferences with regard to her estate

planning. Bartimole reassured Kalski he would draft her legal documents to reflect

Kalski’s wishes. Bartimole also sent a letter on October 20, 2016, that indicated he

had left several unreturned phone messages and requested Kalski call him at her

earliest convenience. Kalski did not contact Bartimole following the August 4, 2016,

or October 20, 2016 letters. On November 11, 2016, Bartimole sent an invoice to

Kalski for services rendered through October 31, 2016. Bartimole purports this was

a final invoice, yet the bill did not include any language specifying it was final.
              The next communication between the parties was when Kalski

forwarded a 15-page letter to Bartimole on December 5, 2016, that detailed Kalski’s

position regarding Bartimole’s alleged legal malpractice and ethical violations.

Kalski stated she first learned of Germany’s reparations for health care costs to

Holocaust victims at the August 3, 2016 meeting. Kalski wrote that if she had known

about Germany’s reparations, her husband may have received home health care,

rather than being committed to various health facilities for which a Medicaid lien

now exists.2 Kalski asserted that Bartimole’s actions, including but not limited to

his failure to instruct Kalski and Irvin on available German reparations, constituted

legal malpractice. Further, Kalski claimed that the estate planning documents

drafted by Bartimole did not represent Kalski’s wishes; she never read the papers

drafted in 2010 until after the August 3, 2016 meeting; and Bartimole’s actions

resulted in violations of the Ohio Rules of Professional Conduct. Kalski maintained

she experienced undue mental anguish resulting from Bartimole’s representation.

Within the December 5, 2016 letter, Kalski cited the Ohio legal malpractice statute,

R.C. 2305.11, and the applicable one-year statute of limitations. Kalski renounced

any authorization to Bartimole to “advise third parties of any matters related to”

Kalski or Irvin. (December 5, 2016 letter at p. 6.) Kalski stated “Todd W. Bartimole

is the very last choice I would suggest as counsel to handle any legal matters

pertaining to trust administration or anything else.” (December 5, 2016 letter at p.



      2  Kalski’s claim against the Attorney General stems from a Medicaid lien that
totaled $155,447.38 as of May 18, 2017.
11.)   Kalski demanded that Bartimole return all originals and copies of any

documents related to her or Irvin’s estate planning.             Kalski affixed an

indemnification form to be executed by Bartimole whereby he would “relinquish,

disavow, nullify and repudiate [his] authority to act in any manner that was

previously designated” on behalf of Kalski. (December 5, 2016 letter at p. 13.)

              Following his receipt of Kalski’s December 5, 2016 letter, Bartimole

sent a letter to Kalski dated December 9, 2016. Bartimole stated his concern that

Steven, not Kalski, drafted the December 5, 2016 letter and that it was Steven’s will

to terminate their professional relationship, not Kalski’s. Bartimole indicated he

had left several phone messages asking Kalski to contact him but had received no

response, which was uncharacteristic of Kalski. Bartimole stated his willingness to

relinquish Kalski’s file to any new counsel she retained. However, Bartimole wished

to first confirm it was Kalski’s desire to terminate their relationship. Bartimole

instructed Kalski to execute the enclosed form, witnessed by someone other than

Steven, and return it in the provided envelope if she wished to terminate her

attorney-client relationship with Bartimole. Alternatively, if she choose to maintain

their professional relationship, she need not respond to the letter. Bartimole also

stated he would not pay Kalski $1,000,000 in alleged damages for legal malpractice

— as requested in her December 5, 2016 letter — and denied any wrongdoing

including ethical violations, improper communications with her children, or self-

dealing during his representation of Kalski.
               At the time Bartimole sent the December 9, 2016 letter, Kalski resided

with Steven. Bartimole delivered the letter to Kalski’s daughter, Nancy Kalski-Neese

(“Nancy”), with a request that she pass the letter to her mom. Bartimole explained

in the letter that he sought Nancy’s assistance because he was concerned that a letter

mailed to Kalski’s home address would be read by Steven, rather than Kalski,

preventing Kalski the opportunity to directly respond to Bartimole. Bartimole did

not reveal the contents of the letter to Kalski’s daughter although apparently Nancy

read the letter prior to its delivery to Kalski. Kalski failed to respond to Bartimole’s

December 9, 2016 letter.

               On December 23, 2016, Lake County Job and Family Services

received an anonymous complaint that Kalski was isolated by Steven and prevented

from contacting her other children. Kalski suggests Bartimole may have been

involved with the anonymous tip but provides no confirmation. This complaint was

investigated and dismissed, without merit, in early 2017.

               On December 26, 2016, two days after the complaint was filed with

the Lake County Job and Family Services, Kalski filed a grievance letter with the

Ohio Supreme Court. The grievance letter stated Bartimole no longer represented

Kalski. On six typed pages, Kalski stated her belief that Bartimole committed legal

malpractice and conducted himself unethically and that Kalski was subject to elder

abuse by Bartimole and various family members. Kalski referenced Bartimole’s

December 9, 2016 letter and accused him of contacting her daughter rather than

Kalski directly. Kalski discussed her July 14, 2010 estate planning documents and
her interpretation that they granted Bartimole, as trustee, the ability to prevent

Steven from inheriting under her will.          Kalski discussed termination of her

relationship with Bartimole and stated, “The carelessness of the language sought by

Mr. Bartimole to terminate his services [in his December 9, 2016 letter] reinforces

the validity of my decision to end his representation of me.” (December 26, 2016

grievance letter at p. 6.) Additionally, Kalski provided these comments regarding

termination:

      Yet the statute of limitations referenced in my December 5, 2016 letter
      does not begin to run until the attorney-client relationship ends.
      According to Mr. Bartimole’s December 9, 2016 dated letter, he is still
      my attorney. These proceedings should correct that situation.

(December 26, 2016 grievance letter at p. 6.)

               On January 31, 2017, the Disciplinary Counsel for the Supreme Court

of Ohio notified Kalski it had initiated an investigation based upon her accusations.

Kalski was instructed to seek legal advice relative to legal matters unrelated to the

alleged violations of the Ohio Rules of Professional Conduct and the Ohio Code of

Judicial Conduct.    The Disciplinary Counsel subsequently notified Kalski on

June 30, 2017, that the investigation of Bartimole revealed no ethical violations or

improprieties in his representation of Kalski and her grievance was dismissed.

               On February 15, 2017, during the pendency of the grievance

complaint, Nancy filed a petition in Lake County P.C. No. 17 GU 1027, advocating

for the appointment of a guardian for Kalski. Bartimole argues that Nancy withdrew

the application on May 9, 2017. Kalski contends the case remained open until
January 17, 2019. 3 Competing expert evaluations were filed with the court with

regard to Kalski’s competency. Ultimately, Kalski was declared competent.

               On March 1, 2018, Kalski’s newly retained elder lawyer requested, via

letter, that Bartimole provide the original estate planning documents he drafted for

Kalski. Kalski claims Bartimole failed to return any documents.

               On February 25, 2019, Kalski, pro se, filed a complaint against

Bartimole and the Attorney General in Cuyahoga C.P. No. CV-19-911658. The

complaint alleged legal malpractice by Bartimole and sought to limit the Attorney

General’s recovery of a Medicaid lien from Kalski to the maximum amount allowed

by applicable law. Bartimole filed a timely answer.4 On April 1, 2019, Bartimole

filed a motion for judgment on the pleadings pursuant to Civ.R. 12(C).                 The

Civ.R. 12(C) motion was denied, subject to reconsideration, on April 13, 2019,




       3Upon   consideration of a Civ.R. 12(B) motion, a trial court cannot take judicial
notice of court proceedings in another case, but only take judicial notice of prior
proceedings in the immediate case. Harris v. Pro-Lawn Landscaping, Inc., 8th Dist.
Cuyahoga No. 97302, 2012-Ohio-498, ¶ 9, citing NorthPoint Properties, Inc. v. Petticord,
179 Ohio App.3d 342, 2008-Ohio-5996, 901 N.E.2d 869, ¶ 16 (8th Dist.). Similarly, an
appellate court can take judicial notice of the lower court’s docket in the same case before
it. State v. Baird, 8th Dist. Cuyahoga No. 108515, 2020-Ohio-2717, ¶ 5, fn. 2.

       4 The docket does not reflect an answer filed by the Attorney General. However,
on April 11, 2019, Kalski filed plaintiff’s motion for definite statement; alternatively
motion to strike defendant Office of the Ohio Attorney General Collections Enforcement
Section, also known as Ohio Department of Job and Family Services Medicaid Recovery,
answer and plaintiff’s motion for an accounting. Within that motion, Kalski references
specific paragraphs of the Attorney General’s answer thereby indicating that such a
pleading was filed with the court. The absence of this pleading within the appellate file
did not adversely affect our review since the issues raised in this appeal do not require
this court’s reading of the Attorney General’s answer.
because Kalski, as a pro se litigant, did not receive service of the pleading through

the court’s electronic filing system.

               Kalski filed a motion for a more definite statement or, in the

alternative, a motion to strike with regard to Bartimole’s and the Attorney General’s

answers on April 11, 2019. The court denied these motions as moot through a

journal entry dated April 15, 2019.

               On April 22, 2019, Bartimole filed a motion for leave to file instanter

a brief in support of its motion for judgment on the pleadings. The trial court

granted the motion for leave to file instanter and, on September 5, 2019, granted

Bartimole’s Civ.R. 12(C) motion finding Kalski’s claims were time-barred by Ohio’s

one-year statute of limitations for legal malpractice claims. Kalski’s case was

dismissed with prejudice against both Bartimole and the Attorney General.

               Following the court’s ruling on Bartimole’s Civ.R. 12(C) motion,

Kalski filed this timely appeal arguing three assignments of error.

II. Law and Analysis

      A. Motion for More Definite Statement or, Alternatively, Motion
         to Strike

               In her first assignment of error, Kalski argues that the trial court

abused its discretion when it found her motion for a more definite statement, or

alternatively, a motion to strike Bartimole’s answer, moot. We disagree.

               Following the filing of Kalski’s complaint, Bartimole filed a timely

answer on April 1, 2019. On April 11, 2019, Kalski filed a motion for more definite

statement or, alternatively, a motion to strike Defendant Todd W. Bartimole’s
answer. Specifically, Kalski took issue with Bartimole’s use of the terms “deny” and

“deny for want of knowledge” without providing detailed responses to the

allegations within the complaint. Kalski’s motion sought precise information that

would normally be obtained through the discovery process and sought to strike the

majority of the answer. The trial court’s April 15, 2019 journal entry provides the

basis for its denial of Kalski’s motion:

       Plaintiff’s motion for definite statement; alternatively, motion to strike
       defendant Todd W. Bartimole’s answer, filed 04/11/2019, is denied as
       moot.

       ***

       Civ.R. 12(E) motion for definitive statement is limited and can only be
       used against a pleading to which a responsive pleading is permitted.
       Since a responsive pleading is not permitted to an answer to a
       complaint, a Civ.R. 12(E) motion may not be directed against it.
       Further, Civil Rule 12(E) is designed to strike at unintelligibility, rather
       than want of detail. A motion for definite statement should not be
       granted to require evidentiary detail that may be the subject of
       discovery: (decided under former analogous section) Columbia Gas of
       Ohio, Inc. v. Robinson, 81 Ohio Misc.2d 15, 673 N.E.2d 701, 1996 Ohio
       Misc. LEXIS 42 (MC 1996).5

               Civ.R. 12 that the trial court referenced in the above journal entry,

states, in pertinent part:

       (E) Motion for definite statement.

       If a pleading to which a responsive pleading is permitted is so vague or
       ambiguous that a party cannot reasonably be required to frame a
       responsive pleading, he may move for a definite statement before
       interposing his responsive pleading. The motion shall point out the

       5 The journal entry also addresses Kalski’s motion against the Attorney General for
more definite statement; alternatively, motion to strike. Kalski does not appeal the trial
court’s ruling on this portion of her motion, and therefore, we will not address the portion
of the journal entry that discusses the Attorney General.
      defects complained of and the details desired. If the motion is granted
      and the order of the court is not obeyed within fourteen days after
      notice of the order or within such other time as the court may fix, the
      court may strike the pleading to which the motion was directed or make
      such order as it deems just.

      (F) Motion to strike.

      Upon motion made by a party before responding to a pleading, or if no
      responsive pleading is permitted by these rules, upon motion made by
      a party within twenty-eight days after the service of the pleading upon
      him or upon the court's own initiative at any time, the court may order
      stricken from any pleading an insufficient claim or defense or any
      redundant, immaterial, impertinent or scandalous matter.

Civ.R. 12.

              A Civ.R. 12 (E) motion for definite statement is directed to a pleading

that requires a responsive pleading, such as a complaint or a cross-claim.

Civ.R. 7(A). See also Bank of New York v. Damsel, 10th Dist. Franklin No. 00AP-

46, 2006-Ohio-4071, ¶ 18. An answer does not require a responsive pleading, and

Kalski incorrectly attempted to find Bartimole’s answer subject to a Civ.R. 12(E)

motion. Civ.R. 12(E); see Boddie v. Landers, Franklin C.P. No. 14CV 10846, 2015

Ohio Misc. LEXIS 22403, 2 (Feb. 5, 2015) (Civ.R. 12(E) is inapplicable to an answer

that does not require a responsive pleading).

              Pursuant to Civ.R. 12 (F), Kalski requested the court to strike those

portions of Bartimole’s answer that were insufficiently detailed. A motion to strike

is reviewed for an abuse of discretion. Abernethy v. Abernethy, 8th Dist. Cuyahoga

No. 81675, 2003-Ohio-1528, ¶ 7. An abuse of discretion signifies the court’s attitude

was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).
              Ohio’s notice pleading does not require pleading with particularity.

Collier v. Libations Lounge, L.L.C., 8th Dist. Cuyahoga No. 97504, 2012-Ohio-2390,

¶ 24. In accordance with Civ.R. 8, Bartimole provided an answer that included

partial admissions as well as denials and raised a number of affirmative defenses in

short and plain terms. Civ.R. 8(B). Bartimole’s answer satisfied Ohio’s notice-

pleading standards, and therefore, was not subject to being stricken under

Civ.R. 12(F). The trial court did not abuse its discretion when it denied Kalski’s

motion to strike.

              For the foregoing reasons, Kalski’s first assignment of error lacks

merit and the trial court did not abuse its discretion when it found Kalski’s motion

for a more definite statement under Civ.R. 12(E) or, alternatively, her motion to

strike under Civ.R. 12(F) moot.

      B. Motion for Judgment on the Pleadings

              Kalski contends in her second assignment of error that the trial court

erred when it determined Kalski’s complaint was filed outside the statute of

limitations and granted Bartimole’s motion for judgment under Civ.R. 12(C).

Specifically, Kalski argues her complaint filed on February 25, 2019, was submitted

before the one-year legal malpractice statute of limitations expired because (1)

Kalski’s attorney-client relationship with Bartimole terminated on March 1, 2018,

triggering the one-year statute of limitations, (2) the pending action that questioned

Kalski’s competency tolled the statute of limitations until January 17, 2019, or

(3) equitable estoppel precluded Bartimole from claiming the statute of limitations
had expired. Bartimole maintains that Kalski filed her legal malpractice claim

outside of R.C. 2305.11’s one-year statute of limitation. We agree with Bartimole.

               Civ.R. 12(C) reads: “After the pleadings are closed but within such

time as not to delay the trial, any party may move for judgment on the pleadings.”

A determination of a Civ.R. 12(C) motion takes into consideration the complaint,

answer, and any materials attached as exhibits to those pleadings. Schmitt v.

Educational Serv. Ctr., 8th Dist. Cuyahoga No. 97623, 2012-Ohio-2210, ¶ 9. A

Civ.R. 12(C) motion necessitates finding no material factual issues exist and, as a

matter of law, the movant is entitled to judgment. Socha v. Weiss, 2017-Ohio-7610,

97 N.E.3d 818, ¶ 9 (8th Dist.). It is appropriate to grant dismissal under Civ.R. 12(C)

where the court (1) considers the material allegations of the pleadings, and all

reasonable inferences to be drawn therefrom, in a light most favorable to the

nonmoving party, and (2) finds beyond doubt that no set of facts can be proven by

the plaintiff in support of her claim that would entitle her to relief. Id. at ¶ 9.

Civ.R. 12(C) relief is warranted if defendant raised a statute of limitations defense

and the pleadings show the action was filed after expiration of the statute of

limitations period. Mangelluzzi v. Morley, 2015-Ohio-3143, 40 N.E.3d 588, ¶ 9 (8th

Dist.).6




       6Bartimole raised the affirmative defense of statute of limitations in his answer.
([Bartimole’s] Answer to plaintiff’s complaint at 4.)
               On appeal, a Civ.R. 12(C) motion for judgment raises only questions

of law that are reviewed under a de novo standard of review. Cohen v. Bedford Hts.,

8th Dist. Cuyahoga No. 101739, 2015-Ohio-1308, ¶ 7.

      1. Statute of Limitations for Legal Malpractice Claims

               Per R.C. 2305.11(A), a legal malpractice complaint must be filed

within one-year after the action accrues:

      (A) An action for libel, slander, malicious prosecution, or false
      imprisonment, an action for malpractice other than an action upon a
      medical, dental, optometric, or chiropractic claim, or an action upon a
      statute for a penalty or forfeiture shall be commenced within one year
      after the cause of action accrued, provided that an action by an
      employee for the payment of unpaid minimum wages, unpaid overtime
      compensation, or liquidated damages by reason of the nonpayment of
      minimum wages or overtime compensation shall be commenced within
      two years after the cause of action accrued.

(Emphasis added.) R.C. 2305.11.

               A legal malpractice action accrues, thereby triggering the start of the

statute of limitations,

      when there is a cognizable event whereby the client discovers or should
      have discovered that his injury was related to his attorney’s act or non-
      act and the client is put on notice of a need to pursue his possible
      remedies against the attorney or when the attorney-client relationship
      for that particular transaction or undertaking terminates, whichever
      occurs later.

Zimmie v. Calfee, Halter & Griswold, 43 Ohio St.3d 54, 58, 538 N.E.2d 398 (1989).

               On review, a court determines both the occurrence of the cognizable

event and the date of termination of the professional relationship. The statute of

limitations begins to toll from the later of those two dates, and hence, a legal
malpractice complaint must be timely filed within one-year of the later of the two

dates.

          a. Cognizable Event

               Kalski purports the closure on the January 17, 2019 Lake County

Probate proceeding — a case that questioned Kalski’s competency — represents the

cognizable event when she knew or should have known about Bartimole’s alleged

legal malpractice. (Plaintiff’s opposition to defendant Todd Bartimole’s motion for

judgment on the pleadings at 8.) Bartimole argues a cognizable event occurred

when Kalski drafted a December 5, 2o16 letter to him identifying her allegations of

legal malpractice. We find the attorney-client meeting held on August 3, 2016,

served as the cognizable event when Kalski discovered or should have discovered

that her alleged injuries were related to Bartimole’s acts.

               “A ‘cognizable event’ is an event that is ‘sufficient to alert a reasonable

person that his or her attorney may have committed an improper act and that

further investigation is needed.’” Dottore v. Vorys, Sater, Seymour & Pease, L.L.P.,

8th Dist. Cuyahoga No. 98861, 2014-Ohio-25, ¶ 58, quoting Trustees of Ohio

Carpenters’ Pension Fund v. U.S. Bank Natl. Assn., 189 Ohio App.3d 260, 2010-

Ohio-911, 938 N.E.2d 61, ¶ 10 (8th Dist.). The cognizable event puts the plaintiff on

notice, or should have put the plaintiff on notice, to investigate the facts and

circumstances relevant to her legal malpractice claim so that she may potentially

pursue remedies against her attorney. Asente v. Gargano, 10th Dist. Franklin

No. 04AP-278, 2004-Ohio-5069, ¶ 14. “The focus is on what the client is or should
be aware of and how a reasonable person would react under the circumstances.”

Socha, 2017-Ohio-7610, 97 N.E.3d 818, at ¶ 13.

              Here, the August 3, 2016 meeting between Kalski, her children, her

accountant, and Bartimole constituted the cognizable event that placed Kalski on

notice to investigate a potential legal malpractice action against Bartimole. The

topic of Germany’s reparations to Holocaust survivors for home health care costs —

the basis of Kalski’s legal malpractice claim — was discussed at the August 3, 2016

meeting. Per Kalski, Bartimole informed the individuals present at the meeting that

“he had never heard of such a thing.” (December 5, 2016 letter at p. 2.) Although

Kalski relied upon Bartimole’s legal expertise in elder law, including knowledge that

Holocaust survivors could seek compensation from the state of Germany for home

health care costs, Bartimole conceded on August 3, 2016, his unfamiliarity with this

issue.

              Bartimole’s failure to notify Kalski about the German reparations and

to facilitate repayment of health care costs through such a program was the crux of

Kalski’s legal malpractice cause of action: “Todd W. Bartimole committed legal

malpractice beyond the above described misconduct by failing to advise Helen Jean

Kalski what was required to have Germany pay for spouse Irvin Kalski’s home care

prior to Irvin Kalski’s death on December 25, 2010 (Exhibit A).” (Complaint at ¶ 22.)

An individual need not be fully aware of the extent of his legal malpractice injuries

to initiate the statute of limitations.   Krzywicki v. Gay, 8th Dist. Cuyahoga

No. 105039, 2017-Ohio-5584, ¶ 17. Knowledge of a potential problem starts the
statute to run, even when one does not know all the details. Id. at ¶ 17, citing Griggs

v. Bookwalter, 2d Dist. Montgomery No. 21220, 2006-Ohio-5392, ¶ 20. Thus, even

if Kalski gleaned more information regarding her legal malpractice action against

Bartimole at a later date, the August 3, 2016 meeting was the cognizable event when

Kalski should have been alerted to the fact that Bartimole may have committed an

improper act and further investigation was needed.

          b. Termination of Attorney-Client Relationship

               In addition to identifying the cognizable event, we must determine

when Kalski’s attorney-client relationship with Bartimole terminated. Kalski argues

that the attorney-client relationship terminated when her new elder law attorney

sent a letter on March 1, 2018, to Bartimole and requested he return the original

estate documents. Bartimole contends that Kalski terminated the relationship

either upon the issuance of her December 5, 2016 letter or submission of her

grievance letter to the Ohio Supreme Court on December 26, 2016. We find the

attorney-client relationship terminated on December 26, 2016.

               The determination of when an attorney-client relationship

terminated is typically a factual question resolved by the trier of fact. Kinasz v.

Dickson, 2018-Ohio-1754, 110 N.E.3d 1034, ¶ 22 (8th Dist.), citing Mobberly v.

Hendricks, 98 Ohio App.3d 839, 843, 649 N.E.2d 1247 (9th Dist.1994). However,

when either the attorney or client takes affirmative actions that are so inconsistent

with a continued relationship, the question of when any attorney-client relationship

has ended may be taken away from the trier of fact and decided as a matter of law.
Steindler v. Meyers, Lamanna & Roman, 8th Dist. Cuyahoga No. 86852, 2006-

Ohio-4097, ¶ 11.

               “[T]he attorney-client relationship is consensual in nature and the

action of either party can affect its continuance.” Brown v. Johnstone, 5 Ohio

App.3d 165, 167, 450 N.E.2d 693 (9th Dist.1982).            To determine when the

professional relationship terminated, courts look for specific acts by either the

attorney or client that indicate a severance of the relationship. O’Driscoll v. Paoloni,

11th Dist. Portage No. 2016-P-0031, 2016-Ohio-8520. Conduct by either party that

dissolves the essential mutual confidences of the attorney-client signals the

termination of the relationship. Brown at paragraph 1 of the syllabus. ““‘[T]he

termination of the attorney-client relationship depends, not on a subjective loss of

confidence on the part of the client, but on conduct, an affirmative act by either the

attorney or the client that signals the end of the relationship.’”” (Emphasis deleted.)

O’Driscoll at ¶ 19, quoting Duvall v. Manning, 11th Dist. Lake No. 2010-L-069, 2011-

Ohio-2587, ¶ 27, quoting Mastran v. Marks, 9th Dist. Summit No. 14270, 1990 Ohio

App. LEXIS 1219 (Mar. 28, 1990).

               Varied acts constitute termination of the attorney-client relationship.

Ohio law generally recognizes that the retention of new counsel to handle issues

previously managed by a former attorney indicates the former attorney-client

relationship has been terminated. Accelerated Sys. Integration, Inc. v. Ritzler,

Coughlin & Swansinger, Ltd., 8th Dist. Cuyahoga No. 97481, 2012-Ohio-3803, ¶ 50.

In Kinasz, where the client mailed a letter to her attorney explicitly stating the
attorney and his associates were terminated, and the attorney subsequently filed a

motion to withdraw as counsel, the relationship terminated on the date of the

client’s letter. Kinasz at ¶ 25-26. Yet, a formal letter of termination is not required

to extinguish the relationship. Brown at 166-167. The filing of a bar complaint that

included a sworn statement that the client already terminated his relationship with

his attorneys, coupled with the client’s employment of new counsel who entered an

appearance on behalf of the client the prior week, evidenced a sufficient loss of

confidence in his attorneys to indicate a termination of the attorney-client

relationship. Erickson v. Misny, 8th Dist. Cuyahoga No. 69213, 1996 Ohio App.

LEXIS 1878, 16 (May 9, 1996); compare Dzambasow v. Abakumov, 8th Dist.

Cuyahoga No. 86021, 2005-Ohio-6719, ¶ 33-35 (The filing of a bar grievance did not

sever the attorney-client relationship where, following the filing of the bar grievance,

the attorney contacted the client and filed a motion on behalf of the client.). “Pro se

filings after the rendering of a judgment are evidence that the attorney-client

relationship has been terminated.”        Triplett v. Benton, 10th Dist. Franklin

No. 03AP-342, 2003-Ohio-5583, ¶ 16, citing State v. Wente, 8th Dist. Cuyahoga

No. 1721, 2003-Ohio-3659, ¶ 5.

               Here, Kalski’s December 26, 2016 grievance letter and the lack of any

subsequent contact between Kalski and Bartimole demonstrated termination of the

attorney-client relationship on December 26, 2016. Kalski initially forwarded a

December 5, 2016 letter to Bartimole that described how Bartimole failed to advise

her on obtaining reparations from Germany to fund Irvin’s home health care costs.
Kalski expressly revoked any authorization to Bartimole to “advise third parties of

any matters related to myself or my deceased husband.” (December 5, 2016 letter

at p. 6.) Kalski also stated that Bartimole was “the very last choice I would suggest

as counsel to handle any legal matters pertaining to trust administration or anything

else.” (December 5, 2016 letter at p. 11.) Affixed to the December 5, 2016 letter was

an indemnification form — that Kalski asked Bartimole to execute — whereby

Bartimole “relinquished [his] authority to serve in any capacity for or on behalf of

any interest of Helen Jean Kalski, Irvin Kalski (deceased), Steven Kalski, Richard

Kalski, Rochelle Kalski, and/or Nancy Kalski-Neese and/or their descendants * * *”.

(December 5, 2016 letter, Indemnification from any Litigation, at p. 14-15.)

               Upon receipt of Kalski’s December 5, 2016 letter, Bartimole

forwarded Kalski a letter, dated December 9, 2016, stating Bartimole was concerned

that Kalski’s son drafted the December 5, 2016 letter and was exerting control over

Kalski’s decision making. Bartimole asked Kalski to sign and return the enclosed

letter if she wished to terminate their attorney-client relationship or, if she preferred

to retain Bartimole as her attorney, she could take no action.             Based upon

Bartimole’s December 9, 2016 letter, one could reasonably assume Bartimole was

unclear whether the professional relationship was still intact. Kalski did not directly

respond to Bartimole’s December 9, 2016 letter, suggesting she considered

Bartimole her counsel. However, upon the drafting of her December 26, 2016

grievance letter, there was no question that Kalski had lost confidence in Bartimole

and taken action to sever their relationship.
                 The grievance form signed by Kalski specifically stated on the

document’s cover page that Bartimole no longer represented her.                 Kalski

communicated her intent to terminate the attorney-client relationship within the

grievance letter: “[t]he carelessness of the language sought by Mr. Bartimole to

terminate his services reinforces the validity of my decision to end his

representation of me.” (Emphasis added.) (December 26, 2016 letter at p. 6.)

Additional statements within the grievance letter demonstrated Kalski’s

termination of the professional relationship with Bartimole:

      According to Mr. Bartimole’s December 9, 2016 dated letter, he is still
      my attorney. These proceedings should correct that situation.

(December 26, 2016 grievance letter at p. 6.) There is no allegation that Bartimole

performed any legal work for Kalski or provided Kalski any legal counsel at any time

following the December 26, 2016 letter, further evidencing a termination of the

party’s professional relationship. See Socha, 2017-Ohio-7610, 97 N.E.3d 818, at

¶ 20 (the absence of counsel providing additional legal services beyond the

conclusion of a probate matter demonstrated termination of the attorney-client

relationship).

                 In her complaint, Kalski concedes she attempted to terminate the

attorney-client relationship in December 2016, but argues those efforts were

insufficient:    “Efforts by Helen Jean Kalski to terminate the attorney[-]client

relationship between Helen Jean Kalski and Todd W. Baltimore as early as

December 5, 2016 (Exhibit A) and December 26, 2016 (Exhibit H) were inadequate
to terminate the attorney[-]client relationship that did not end before March 1,

2018.” (Complaint at ¶ 24.) On March 1, 2018, Kalski’s new elder law attorney

forwarded a letter to Bartimole and requested the return of Kalski’s original estate

planning documents drafted by Bartimole. (Complaint at ¶ 23.) Kalski contends the

retention of new counsel in March 2018 terminated her professional relationship

with Bartimole. The March 1, 2018 letter had no impact on extinguishing the

profession relationship between Kalski and Bartimole because it was Kalski’s own

actions — drafting and mailing the grievance letter on December 26, 2016 — that

demonstrated Kalski’s loss of confidence in Bartimole and represented an

affirmative act that signaled the end of the attorney-client relationship.

               Kalski argues that an ongoing challenge of her competency, alluded

to in Bartimole’s August 4, 2016, and December 9, 2016 letters and demonstrated

through proceedings in Lake County, tolled the statute of limitations in her legal

malpractice action. On December 23, 2016, an anonymous caller registered a

complaint with the Lake County Job and Family Services and stated Kalski was

isolated by her son, Steven, who prevented Kalski from interacting with her family.

Additionally, Nancy filed an involuntary guardian application on February 15, 2017,

with the Lake County Probate Court, refuting Kalski’s competency. (Complaint at

¶ 6.) Kalski denied the accusations filed with the Lake County Job and Family

Services and opposed the involuntary guardianship application, steadfastly

maintaining her competency to conduct legal matters. Kalski insists that the

competency proceedings were a sham, as demonstrated by their ultimate dismissal,
but tolled the statute of limitations of her legal malpractice claim until January 17,

2019. Kalski’s reliance on Grimes v. Grimes, 173 Ohio App.3d 537, 2007-Ohio-5653,

879 N.E.2d 247 (4th Dist.), is unfounded. The Grimes court found the plaintiff’s

claim for tortious interference with an expectancy of inheritance (“interference

claim”) could not be pursued at the general court division if relief were available

through the probate court. Therefore, where the probate court had not reached a

conclusion on the interference claim, the issue was not ripe for the general court

division; the trial court lacked jurisdiction to grant a motion for summary judgment

until the probate court resolved the claim. The same philosophy does not apply here

where the general court division had jurisdiction to hear Kalski’s legal malpractice

claim. Further, to toll a statute of limitations on the basis of competency, a party

must argue she was of unsound mind or mental deficiency and present specific

details in support of that claim. Lessman v. Denny’s, Inc., 8th Dist. Cuyahoga

No. 75044, 2000 Ohio App. LEXIS 3024, 25 (July 6, 2000). Kalski does not propose

she was of unsound mind, but contends she was competent at all times. Kalski

cannot both deny the validity of the competency proceedings and suggest such

proceedings tolled the statute of limitations in her legal malpractice claim.

              Similarly, the doctrine of equitable estoppel did not preclude the trial

court from finding Kalski’s complaint was filed outside the statute of limitations.

“The purpose of equitable estoppel is to prevent actual or constructive fraud and to

promote the ends of justice.” Ohio State Bd. of Pharmacy v. Frantz, 51 Ohio St.3d

143, 145, 555 N.E.2d 630 (1990). “Equitable estoppel prevents relief when one party
induces another to believe certain facts exist and the other party changes his position

in reasonable reliance on those facts to his detriment.” State ex rel. Chavis v.

Sycamore City School Dist. Bd. of Edn., 71 Ohio St.3d 26, 34-35, 641 N.E.2d 188

(1994), citing State ex rel. Madden v. Windham Exempted Village School Dist. Bd.

of Edn., 42 Ohio St.3d 86, 90, 537 N.E.2d 646 (1989). To apply equitable estoppel

as a bar to a statute of limitations defense, the plaintiff must show specific actions

by the defendant that precluded the timely filing of the lawsuit. Allegretti v. York,

2017-Ohio-104, 80 N.E.3d 1248, ¶ 8 (8th Dist.). A false assumption that the

competency hearings tolled the statute of limitations is not equivalent to a

fraudulent act that prevented Kalski from filing a timely legal malpractice action.

See also Doe v. Archdiocese of Cincinnati, 109 Ohio St.3d 491, 2006-Ohio-2625,

849 N.E.2d 268, ¶ 42-50 (“‘It is therefore fundamental to the application of

equitable estoppel for plaintiffs to establish that subsequent and specific actions by

defendants somehow kept them from timely bringing suit * * *.’” Doe at ¶ 45,

quoting Zumpano v. Quinn, 6 N.Y.3d 666, 674, 849 N.E.2d 926, 816 N.Y.S.2d 703,

(2006)).

               We find the cognizable event occurred on August 3, 2016, and the

party’s attorney-client relationship terminated on December 26, 2016. Relying on

R.C. 2305.11(A), Kalski’s legal malpractice claim began to toll on the later of those

dates, December 26, 2016, and the complaint had to be filed within one year. Kalski

filed her complaint on February 25, 2019, well beyond the one-year statute of

limitations.
                For the foregoing reasons, we find Kalski’s second assignment of error

is without merit and the trial court properly granted Bartimole’s Civ.R. 12(C) motion

for judgment.

      C. Cause of Action Against Ohio Attorney General

                In her third assignment of error, Kalski asserts the trial court erred

and abused its discretion when it dismissed her complaint against the Attorney

General. Specifically, Kalski argues that the Attorney General’s claim was not

governed by the legal malpractice statute of limitations and, therefore, the court’s

ruling on Bartimole’s Civ.R. 12(C) motion was not dispositive of Kalski’s cause of

action against the Attorney General. The Attorney General asserts the trial court

determined Kalski could not prevail on the alleged facts, and therefore, the trial

court sua sponte dismissed Kalski’s claim against the Attorney General.

                In her original complaint, Kalski named the Attorney General as a

defendant and sought “the amount recoverable from plaintiff for the Medicaid debt

against decedent Irvin Kalski’s successors in interest be limited to the maximum

permitted by law.” (Complaint at ¶ 11.) The facts related to Kalski’s legal malpractice

and Bartimole’s Civ.R. 12(C) motion were not related to Kalski’s cause of action

against the Attorney General.

                The court’s journal entry, filed on September 5, 2019, reads,

verbatim:

      Defendant’s motion for leave to file instanter a short reply brief in
      support of motion for judgment on the pleadings, filed 04/22/2019, is
      granted.
       Defendant’s motion for judgment on the pleadings, filed 04/01/2019,
       was denied, subject to reconsideration, on 04/13/2019[,] [a]s
       defendant failed to perfect service of its motion on the plaintiff as
       required by Loc.R. 39(I)(2). As defendant has now properly served
       plaintiff of his motion for judgment on the pleadings, the court will
       consider said motion.

       Pursuant to Civ. R. 12(C), defendant motion for judgment on the
       pleadings is granted. As plaintiff failed to timely assert her claims
       against the defendant and her claim is time-barred by Ohio’s one-year
       statute of limitations for legal malpractice claims. Plaintiff’s case is
       dismissed with prejudice and remove from the court’s active docket.
       Court cost assessed to the plaintiff(s).

The journal entry also states the case is dismissed with prejudice and the journal

entry is final.

                  A court speaks through its journal entry. State ex rel. Foxall v.

Cossairt, 146 Ohio St. 328, 332, 65 N.E.2d 870 (1946). The journal entry references

defendant’s motion for judgment on the pleadings — a motion filed by Bartimole,

not the Attorney General. The Attorney General never filed a motion to dismiss

under Civ.R. 12 nor did it attempt to join Bartimole’s Civ.R. 12(C) motion. A plain

reading of the journal entry shows that the motion for judgment on the pleadings,

and subsequent dismissal with prejudice, was granted to Bartimole because Kalski’s

legal malpractice action was time-barred. The September 5, 2019 journal entry

makes no mention of the Attorney General nor a sua sponte dismissal.

                  The Attorney General correctly argues that a trial court may sua

sponte grant a motion to dismiss. “The Rules of Civil Procedure neither expressly

permit nor forbid courts to sua sponte dismiss complaints.” State ex rel. Edwards

v. Toledo City School Dist. Bd. of Edn., 72 Ohio St.3d 106, 108, 647 N.E.2d 799
(1995). Generally, a 12(B)(6) motion can be granted, sua sponte, by a trial judge

after the nonmoving party is provided notice of the court’s intention and an

opportunity to respond. Preferred Capital, Inc. v. Check Mate Priority Servs., 8th

Dist. Cuyahoga No. 89894, 2008-Ohio-2657, ¶ 19, citing Mayrides v. Franklin Cty.

Prosecutor's Office 71 Ohio App.3d 381, 383-384, 594 N.E.2d 48 (10th Dist. 1991).

However, courts have found that sua sponte dismissals, absent notice or an

opportunity to respond, are fundamentally unfair to the parties and courts are

reluctant to affirm such dismissals. Mayrides at 383.

              A review of the docket shows the trial court provided no notice that it

considered a sua sponte dismissal of Kalski’s complaint against the Attorney

General. It would be pure conjecture for this court to assume the trial court intended

to grant a sua sponte dismissal of Kalski’s complaint against the Attorney General.

Based upon the pleadings filed by the parties and the language of the journal entry,

we find that the trial court dismissed Kalski’s claims against Bartimole and made no

ruling as to the Attorney General. We make no finding on the merits of Kalski’s

claim against the Attorney General but determine her cause of action against the

Attorney General remains pending.

              Thus, Kalski’s third assignment of error is meritorious; the dismissal

against the Attorney General is reversed and remanded so that Kalski can proceed

against the Attorney General.

              Judgment affirmed in part, reversed in part, and remanded to the

trial court for further proceedings consistent with this opinion.
      It is ordered that appellee Attorney General and appellant share the costs

herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                              _____
RAYMOND C. HEADEN, JUDGE

MARY J. BOYLE, P.J., and
SEAN C. GALLAGHER, J., CONCUR